NUMBER 13-18-00475-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


JASON ROSALEZ,                                                              Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                         On appeal from the County Court
                          of San Patricio County, Texas.


                  ORDER TO FILE APPELLATE BRIEF
Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Order Per Curiam

       This cause is currently before the Court on appellant's third unopposed motion for

extension of time to file the brief.   Appellant’s brief was originally due to be filed

December 6, 2018. This Court has previously granted appellant two extensions of time

totaling 125 days to file the brief, and appellant now seeks an additional 60 days, until

June 10, 2019, to file the brief.
       The Court GRANTS appellant’s third unopposed motion for extension to file the

brief and ORDERS the Honorable Sandra A. Eastwood to file the brief on or before June

10, 2019. The Court looks with disfavor on the delay caused by counsel’s failure to timely

file a brief in this matter.   No further extensions will be granted absent exigent

circumstances. If counsel fails to file the brief within the specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. See id. R.

38.8(b)(4).

                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of April, 2019.




                                            2